Citation Nr: 9902182	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-42 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran has an employment handicap for the 
purposes of entitlement to Vocational Rehabilitation Program, 
Chapter 31 Benefits.


WITNESS AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1992.

This appeal arises from an April 1996 decision in which the 
Vocational Rehabilitation Panel denied the veterans claim of 
entitlement to vocational rehabilitation benefits. 


FINDINGS OF FACT

1.  Service connection is in effect for residuals of low back 
pain, rated at 10 percent; arthritis of multiple joints, 
rated at 10 percent; and residuals of a deviated septum, 
rated as noncompensably disabling.  No other nonservice-
connected disabilities are listed.

2.  The veteran has worked as a postal clerk, intelligence 
analyst, and correctional officer.  He has a Bachelor of 
Science degree in Business, a Masters degree in Management 
and attends classes in order to obtain a Masters degree in 
Theology.

3.  The veteran does not have an employment handicap or 
serious employment handicap; the disabilities have not caused 
substantial periods of employment, an unstable work history, 
or maladaptive behavior and there is no evidence of an 
impairment of his ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.


CONCLUSION OF LAW

Entitlement to a program of vocational rehabilitation under 
Title 38, United States Code, Chapter 31 is not warranted.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991); 38 C.F.R. §§ 
21.40, 21.51, 21.52 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his disabilities of the lower back 
and arthritis of multiple joints substantially interferes 
with obtaining and retaining employment.  Thus, he is 
entitled to Chapter 31 benefits in order to receive his 
degree in theology.

Law and regulation 

A veteran shall be entitled to a program of rehabilitation 
services under Chapter 31, Title 38 if he has a service-
connected disability that is rated 20 percent disabling or 
more, and it was incurred or aggravated in service on or 
after September 16, 1940; the veteran is hospitalized or 
receiving outpatient medical care, services, or treatment for 
a service-connected disability pending discharge from the 
active military, naval, or air service, and it is determined 
that the hospital (or medical facility) providing the 
hospitalization, care, services, or treatment is doing so 
under contract or agreement with the Secretary concerned or 
is under the jurisdiction of the VA and the person is 
suffering from a disability which will likely be compensable 
at a rate of 20 percent or more under chapter 11.  The 
veteran also must be determined to be in need of 
rehabilitation because of an employment handicap or the 
veteran has a service-connected disability rated at 
10 percent and which was incurred or aggravated in service on 
or after September 16, 1940 and is determined to be in need 
of rehabilitation because of serious employment handicap.  
38 U.S.C.A. § 3102.

An employment handicap means an impairment of the veterans 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  
38 C.F.R. § 3101(1); 38 C.F.R. § 21.51(b)(1).  Components of 
employment handicap include: impairment of employability 
caused by the service and nonservice connected disabilities, 
deficiencies in education and training, negative attitudes 
towards others and other pertinent factors.  
38 C.F.R. § 21.51(c)(1).  

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap but it must 
materially contribute to the impairment.  Therefore its 
effects must be identifiable, measurable, or observable.  
38 C.F.R. § 21.51(c)(2).

Nonservice-connected disability includes all physical and 
mental disabilities which have not been found to be service-
connected by the VA, including alcoholism and drug abuse.  
The effects of alcoholism and drug abuse are to be considered 
in the same manner as other nonservice-connected disabilities 
in evaluating restrictions on employability.  When the 
manifestations of alcoholism, drug abuse or other nonservice-
connected disabilities raise questions as to the reasonable 
feasibility of a vocational goal for a veteran otherwise 
entitled to assistance under Chapter 31 such questions will 
be resolved under provisions of § 21.53.  
38 C.F.R. § 21.51(c)(3).

When determining whether the veteran's training and 
employment are consistent with his or her abilities, 
aptitudes and interests, the following should be considered:  
(1) a finding that a veteran is employed in an occupation 
which is consistent with his or her abilities, aptitudes and 
interests may not be made if the occupation does not require 
reasonably developed skills, except under conditions 
described specified paragraphs; (ii) the veteran's residual 
capacities, as well as limitations arising from the veteran's 
service and nonservice-connected disabilities are relevant; 
(iii) evidence of the consistency of interests with training 
and employment may be based on: (A) the veteran's statements 
to a VA counseling psychologist during initial evaluation or 
subsequent reevaluation; (B) the veteran's history of 
participation in specific activities; or (C) information 
developed by the VA through use of interest inventories.  
38 C.F.R. § 21.52(c)(4).

A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing (1) whether the service-connected 
condition adversely affects the veteran's current ability to 
prepare for employment in one or more fields which would 
otherwise be consistent with the veteran's abilities, 
aptitudes, and interests.  An adverse effect is demonstrated 
when the physical or psychological results of the service-
connected condition impairs the veteran's ability to train; 
prevents or impedes access to training facilities; or 
diminishes the veteran's motivation and ability to mobilize 
his or her energies for education or training.  (2) The 
service-connected condition places the veteran at a 
competitive disadvantage with similarly situated non-disabled 
persons in obtaining employment.  A veteran without 
reasonably developed specific job skills shall be considered 
to be at a competitive disadvantage unless evidence of record 
shows a history of current, stable, continuing employment.  
(3) The physical or psychological effects of a service-
connected condition adversely affect the veteran's ability to 
maintain employment which requires reasonably developed 
skills. This criterion is not met if a veteran though lacking 
reasonably developed skills, has a history of continuing, 
stable employment.  38 C.F.R. § 21.52(e).

The regulations provide that an employment handicap exists 
(1)(i) when the veteran has an impairment of employability; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons not within their control; (ii) the veterans service-
connected disability materially contributes to the impairment 
of employability; and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.51(f)(1).

An employment handicap does not exist when: (2)(i) the 
veterans employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control; (ii) the veterans employability is impaired but his 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).

Serious employment handicap means a significant 
impairment of a veterans ability to prepare for, obtain, or 
retain employment consistent with such veterans abilities, 
aptitudes, and interests.  A separate determination as to 
whether a serious employment handicap exists shall be made in 
each case in which an employment handicap is found.  A 
finding of serious employment handicap will normally not be 
made when a veterans service-connected disability is rated 
at less than thirty percent disabling.  A finding of serious 
employment handicap may nevertheless be made when: (1) The 
veterans service-connected disability has caused substantial 
periods of unemployment or unstable work history; (2) The 
veteran has demonstrated a pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency from society or continuing dependency 
on government income support programs; and a counseling 
psychologist in the Vocational Rehabilitation and Counseling 
Division shall make determinations of serious employment 
handicap.  38 U.S.C.A. § 3101, 3102; 38 C.F.R. § 21.52.

The Board notes that in this case, the veteran submitted his 
claim for Chapter 31 benefits in July 1995. At that time, the 
aforementioned regulations were in effect, but 38 C.F.R. § 
21.51(c)(2) had been found to be invalid.  In Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Veterans Appeals (Court) reviewed 38 C.F.R. § 21.51(c)(2) as 
requiring a veteran's service-connected disability to 
"materially contribute" to his employment handicap.  It held 
that, because the statutory authority for 38 C.F.R. § 
21.51(c) was 38 U.S.C. § 3102, which did not require a causal 
nexus between a service-connected disability and an 
employment handicap, 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) 
and (f)(2) were in excess of statutory authority, and 
therefore, invalid.

In response to Davenport, Congress amended the applicable 
statute to specifically include a requirement of a causal 
nexus between a veteran's service-connected disability and 
his employment handicap.  See Veterans Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).  That amendment was made applicable only with respect 
to claims of eligibility or entitlement to services and 
assistance under Chapter 31 received on or after the date of 
the enactment of the Act, or October 9, 1996.  Hence, because 
the veteran's claim was filed in July 1995, the Board is 
bound by the Court's decision in Davenport.  

In addition, in Davenport, the Board held that consideration 
must be given to all of the veterans disabilities, service-
connected and nonservice-connected, in making a determination 
as to whether an employment handicap exists.  Davenport, 
supra; see also, Wilson v. Brown, 7 Vet. App. 542 (1995).

Factual background

Review of the record shows that service connection is in 
effect for residuals of low back pain, rated at 10 percent; 
arthritis of multiple joints, rated at 10 percent; and 
residuals of a deviated septum, rated as noncompensably 
disabling.  

On his July and October 1995 applications for Vocational 
Rehabilitation benefits, the veteran states that assistance 
is needed so that he can attend college or a vocational 
school to become more independent in daily living and obtain 
better employment.  

A February 1996 Counseling Record- Personal Information 
report shows that the veteran underwent several vocational 
tests.  During the interview, the veteran indicated that he 
wanted to return to school because he felt that he had been 
discriminated against in finding suitable employment.  The 
veteran stated that he wanted to become a minister and 
possibly a VA chaplain.  At that time, the veteran indicated 
that he had obtained Bachelor of Science degree in Business 
Management and Masters in Management.  He had also received 
training in military intelligence, postal training, and as a 
correctional officer and library clerk.  The veteran stated 
that he was enrolled at a university and taking religious 
courses such as pastoral care, and evangelism.  During the 
interview, the veteran described his disabilities as 
instability of the knees, intermittent numbness of the hands 
and feet which caused pain and prevented him from writing 
well.  He also stated that his disabilities prevented him 
from being around hazardous areas due to the possibility of 
falling and the inability to stand and stoop over long 
periods of time.

In a March 1996 statement, the veterans pastor, J.R.H., 
stated that the veteran was an inquiring candidate for the 
ordained ministry at his church and that it was highly likely 
that he would be approved for the next level in the candidacy 
process.  The veterans actions and developmental progress 
were in accord with the requisite pursuits.  

The evidence of record also consists of an October 1995 
letter from Southern Methodist University, a January 1996 
copy of the veterans class schedule, copies of the veterans 
official transcript from the University of Maryland and 
Webster University, and a February 1996 statement from P.F., 
the District Superintendent of the San Diego District of the 
United Methodist.

A January 1996 Inter-Officer Communication letter showing 
that the veteran submitted his resignation from employment 
with the Texas Department of Criminal Justice is also of 
record.  The veteran resigned because of inconsistent 
promotion policy within the agency.  The veteran stated 
that during the past three years, in an effort to better 
utilize his talents and education, he had applied for over 
100 positions without success.  He also stated that he had 
attempted to resolve the situation but he had received 
retaliatory treatment.  

A May 1996 Counseling Record shows that the veteran was 
enrolled at Southern Methodist University to obtain a degree 
in theology.  The report also shows that the veterans 
combined disability rating was at 20 percent for arthritis of 
multiple joints and low back pain, each separately rated at 
10 percent.  The veterans deviated septum was rated as 
noncompensably disabling.  No other nonservice-connected 
disorders were noted.  Thereafter, the veterans history was 
discussed.

The report shows that the veteran was 43 years old with a 
Bachelor of Science degree in business from the University of 
Maryland and masters degree in management from Webster 
University.  The veteran was enrolled in the theology program 
at Southern Methodist University.  The veterans prior work 
history was also recalled.  The veteran had worked as a 
postal clerk, intelligence analyst, and from October 1992 to 
January 1996, had worked as a correctional officer.  The 
veteran resigned in 1996 because of alleged age 
discrimination.  The veteran stated that while attending 
Southern Methodist University, he works part-time as a 
library clerk.  

The veteran stated that his disabilities prevented him from 
lifting over 20 pounds without experiencing back pain and 
limited his abilities to carry, push, pull, climb, stoop, 
kneel, crouch, and handle objects.  He maintained that he was 
not able to walk or stand for prolonged periods of time, 
especially due to pain when working outside in extremely 
cold, humid, and wet climates.  The veteran also stated that 
he did not enjoy working in noisy places, around vibrations, 
and cluttered or slippery floors.  In addition, his hay fever 
was aggravated by dust and pollen, gas fumes and odors.  This 
working environment made him nauseated and slowed 
productivity.  He took over-the-counter medication for hay 
fever and prescribed medication for arthritis.  

After reviewing the veterans test scores and vocational 
exploration, the psychologist did not see any deficiencies in 
the veterans education or training, and stated that the 
veterans tests supported his abilities, aptitudes, and 
interests including corrections and theological studies.  The 
examiner also noted that although some disabilities placed 
restrictions on the veteran physically, the veteran appeared 
to be competitive with others individuals with similar 
circumstances competing for gainful employment.  The 
veterans service-connected disabilities had not restricted 
him because he was able to obtain stable continuing and 
suitable employment that was consistent with his interests, 
aptitudes, and abilities.  The examiner also noted that 
although the veteran was currently unemployed, the veteran 
resigned in order to re-enter school and obtain a Masters 
Degree in Divinity.  The psychologist also determined that 
the veteran was qualified for suitable employment in the 
business management but did not elect to be employed for 
reasons within his control.  Accordingly, it was concluded 
that the veteran possessed reasonably developed job skills 
and had experienced stable, continuing employment as he was 
in service for 20 years and obtained employment as a 
correctional officer for approximately three years 
thereafter.  The veteran had overcome the effects of his 
employment handicap.  

The psychiatrist also stated that the veteran had a 20 
percent service-connected disability which in itself did not 
meet the criteria of a serious employment handicap.  In 
addition, even though the veteran had possible anger and 
possible psychiatric problems, the examiner wrote that the 
veteran denied any mental health problems and stated that he 
did not wish to participate in a psychiatric evaluation.  
Thus, there was no evidence to support a serious employment 
handicap.  The veteran possessed the necessary educational 
skills and background to obtain, maintain, and sustain 
gainful employment.  He had received a masters degree in 
management, he had motivation to complete a vocational 
training program which was supported by his attendance at 
Southern Methodist University, and his physical and mental 
condition permitted training.  

In summary, the psychologist concluded that although the 
veteran had some physical limitations, they had not prevented 
him from a continuing, stable history of employment.  The 
veteran had overcome his limitations and impairment through 
employment and education.  However, to give the veteran the 
benefit of the doubt, the veterans file was transferred to 
the vocational rehabilitation panel.  In a continuation of 
the summary, the counseling psychologist acknowledged that 
the vocational rehabilitation panel found that an employment 
handicap did not exist for the veteran.  The veterans 
service-connected disability of 20 percent for arthritis and 
a low back disorder did not interfere with employment and his 
records of accomplishments.  The veteran was gainfully 
employed but decided to leave his last position as a 
correctional officer for reasons within his control as he 
terminated the position in order to obtain a Masters Degree 
in Theology.  The panel concurred with the counseling 
psychologist that the veteran did not have an employment 
handicap.  He had overcome his employment handicap through 
on-the-job experience and education.  Thus, he was not 
entitled to vocational training using Chapter 31 benefits.   

At his personal hearing in July 1996, the veteran submitted 
numerous employment reports, indicating that he had not been 
able to obtain full-time employment over the past six months.  
The veteran stated that he accepted employment with the Texas 
Department of Corrections because after service he had not 
had employment over six months and he was told that he could 
progress up the career ladder fairly easily.  However, while 
there, the veteran stated that his normal duties consisted of 
walking up and down steps and noted that the excessive 
walking caused swelling of the knees.  Consequently, he 
sought medical treatment.  The veteran then stated that in 
order to change his job duties, he applied from numerous 
positions but he was unsuccessful.  He felt that he was being 
discriminated against because of his age and education.  The 
veteran then stated that after he requested information from 
a federal agency he was blackballed.  The veteran then 
stated that as a preacher, he would not be required to stand 
on his feet for eight hours a day and reiterated that because 
of the constant walking, including ambulating steps, he had 
difficulty performing his duties as a correctional officer.  
Thereafter, the hearing transcript shows that the veteran, in 
essence, stated that he had applied for numerous positions 
but was rejected and that he had returned to school in order 
to pursue his Masters Degree in Divinity. 

As previously noted, at the personal hearing, the veteran 
submitted numerous letters extending from June 1994 to 
December 1995 associated with his attempts to obtain other 
employment with the Department of Texas Corrections.  The 
letters generally show that the veteran applied for numerous 
positions such as Assistant Director of Health Services; 
Director of Programs II-Executive Assistant for Special 
Projects; Director of Programs II/Acquisition, Warehousing, 
Distribution at the Transportation Department; Deputy 
Director for Support Services; Assistant Warden; Training 
Specialist III-EEO Training at the Personnel Department; 
Human Resources Management Officer III-Assistant Selection 
System Coordinator at the Personnel Department, etc.  The 
letters generally show that the veteran was denied employment 
because he failed to meet the minimal qualifications as he 
did not have the requisite job-related experience, 
certification, or training.   

In a January 1996 letter, Lieutenant J.D.M. stated that the 
veteran had been employed with him since 1992 and that the 
veteran was an outstanding, reliable employee.  While 
employed, the veteran supervised inmate staff in issuing, 
stocking and sorting necessities; managed the departments 
safety program; performed daily inspections of department 
areas; and documented safety and sanitation deficiencies.  
The veteran also trained other personnel.  J.D.M. stated that 
in 1995, his department won its first ever safety award.  He 
attributed the award to his employees adhering to safety 
practices and foremost, the training and endless efforts 
exerted by the veteran.

Analysis

After reviewing the veterans claims folder, the Board finds 
that the evidence of record does not show that the veteran 
has any employment handicap.  There is no competent evidence 
demonstrating that the veteran has impairment of 
employability caused by his service-connected disabilities, 
educational background, or attitude towards others.  The 
record shows that the veteran has not had substantial periods 
of unemployment, an unstable work history, or significant 
impairment in his ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  The record shows that after service from 1992 to 
1992, the veteran worked as a correctional officer and in 
January 1996, he stopped working because of alleged age 
discrimination.  In addition, in spite of the veterans 
contentions of experiencing pain and stiffness after 
prolonged periods of walking, there is no evidence of record 
demonstrating that his service-connected disabilities 
interfered with employment, that he was terminated because of 
deficiencies in education and training, or because of 
negative attitude towards others.  As a correctional officer, 
the veterans supervisor described him as was an outstanding, 
reliable employee and again, the veterans resignation letter 
shows that he stopped working because of alleged 
discrimination.  The record thereafter shows that the veteran 
enrolled in college to pursue a degree in theology.  In 
short, the evidence of record shows that the veteran is 
qualified for suitable employment but has not obtained 
employment for reasons within his control.  Thus, an 
employment handicap does not exist.  38 C.F.R. § 21.51(f)(1).  

As previously noted, the Board recognizes the evidence of 
record which demonstrates the veterans unsuccessful attempts 
to obtain different employment.  However, the letters 
generally show that the veteran was not successful because of 
a lack of applicable work experience or requisite training 
and certification.  Not one of letters suggest that the 
veteran was denied employment due to any disability, lack of 
educational training, or as a result of an employer's 
negative attitudes toward him because of his service-
connected disabilities.  The veteran's education and training 
have not been shown to be deficient for any employment 
purposes.  The veteran has a bachelors degree in business 
and a masters degree in management.  His educational 
achievements, if desired, provide him with the requisite 
educational background to obtain suitable employment.  The 
record indicates that because the veteran wants to pursue a 
degree in theology, he terminated his prior employment and 
has not sought to obtain subsequent employment consistent 
with his abilities, aptitudes, and interests.  In addition, 
even though the clinical psychologists recognized that the 
veteran possibly had anger and psychiatric problems, the 
veteran in response, denied any mental health problems and 
stated that he did not wish to participate in a psychiatric 
evaluation.  Accordingly, the evidence of record does not 
establish the presence of a mental disorder or a pattern of 
maladaptive behavior. 

Considering the foregoing, the Board finds that the evidence 
of record does not show that the veteran has an employment 
handicap or a serious employment handicap.  The record shows 
that the veterans employability is not impaired and that he 
is qualified for suitable employment but has not obtained or 
maintained such employment for reasons within his control.  
Thus, there is no evidence to support a serious employment 
handicap.  Entitlement to benefits under the provisions of 
Chapter 31, Title 38, United States Code is denied. 


ORDER

The veteran does not have an employment handicap for the 
purposes of entitlement to Vocational Rehabilitation Program, 
Chapter 31 Benefits; thus, his appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
